DETAILED ACTION
The Examiner acknowledges the response received 18 March 2021. Claims 6, 9 and 29 are cancelled; claims 1-5, 7-8, 10-28 and 30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Response to Arguments
Applicant's arguments filed 18 March 2021 have been fully considered but they are not persuasive. Applicant argues (pages 6-7, “Remarks”) “The Examiner has asserted that Moore describes a frequency range of 2 Hz to 160 Hz. However, this frequency range is for the pulses within each burst not the bursts themselves. As discussed from col. 12, lines 65 to cols. 13, lines 43 in Moore, the pulses have a frequency of 2 to 160 Hz. In the burst mode, the pulses can have a frequency of 16 to 
The Examiner respectfully disagrees with this assessment of Moore, and the above citation, which was relied upon by the Examiner for the rejection, is reproduced below, with corresponding claim elements:
Burst mode: in burst mode, as shown in FIG. 11, the user selects the pulse rate over the selectable range form 16 PPS to 160 PPS during the burst [“bursts each with a frequency of about 15 Hz to about 50 Hz”], in 2 Hz increments.  The output signal intensity is adjustable between 0% to 100%.  Rate thresholds are imposed such that a pulse rate below 16 PPS is not permitted, and the pulse width is fixed.  The repetition rate can occur at approximately a 2 Hz rate--one burst per each 1/2 second interval [“each of the bursts comprises 2 pulses to 20 pulses within each burst”], or at other designated values/rates.  
SMP mode: the SMP mode inversely correlates the pulse rate/cycle and the pulse duration/width modulate such that when the pulse rate increases, the pulse duration decreases.  This correlation creates inverse and symmetric pulse phases for the output channels 20, 22, as demonstrated in FIG. 12.  The pulse rate will generally modulate non-linearly from the set rate down to 2 PPS in a 12 second cycle, with the rate staying in the 2 PPS to 10 PPS range for 1/3 of the cycle time.  Increases or decreases in this correlation are made by incrementally depressing the channel increase/decrease keys 58-64.  Generally, the pulse rate range is 20 PPS to 125 PPS, and the pulse duration/width range is 50 µsec to 400 µsec [“each pulse has a duration of about 50 microseconds to about 1000 microseconds”; also claim 13 as discussed in “Remarks” page 8].

The Applicant further argues (page 9, “Remarks”) “as is conventional in the art, Chancellor applies pulses with a positive magnitude and then applies pulses with a negative magnitude to balance out the overall charge over a period of time. The positive charges balance out the negative charges. However, Chancellor never emits an electric field with an actual magnitude of zero. There is always either a positive or negative electric field in the Chancellor signal.”
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 7-8, 12-18, 21-22, 24 and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moore et al (U.S. 7,254,444). Regarding claims 1 and 21, Moore discloses (Figures 1a-b) generating an electrical signal within a housing having a lead  (col. 13, line 65-col. 14, line 4) extending therefrom; positioning the lead near, or in operational proximity to, a spinal nerve (col. 1, lines 53-60); emitting the electrical signal near, or in operational proximity to, the spinal nerve such that the patient experiences at least some pain relief (col. 12, lines 25-41); wherein the electrical signal comprises bursts each with a frequency of about 15 Hz to about 50 Hz (col. 13, lines 23-43), wherein each of the bursts comprises 2 pulses to 20 pulses; and wherein each of the pulses has a duration of about 50 microseconds to about 1000 microseconds.
Regarding claims 2-3, 13-17, 22 and 27, the Examiner considers the range of 50 µsec to 400 µsec disclosed by Moore in the above citations to encompass the claimed range of about 100 microseconds to about 400 microseconds, wherein at least one of the pulses has a duration of about 200 microseconds, wherein each of the bursts has a duration of less than about 20,000 microseconds, wherein each of the bursts has a duration of less than about 10,000 microseconds, wherein each of the bursts has a duration of less than about 5,000 microseconds, and wherein each of the bursts has a duration of less than about 2,000 microseconds, and wherein each of the bursts has a duration of about 1,000 microseconds or less.
Regarding claim 7, Moore discloses (col. 10, lines 22-37) the lead includes an electrode, wherein emitting the electrical signal comprises positioning the electrode near, or in operational proximity to, the spinal nerve.
Regarding claim 8, Moore discloses (col. 1, lines 53-60) TENS stimulation to relieve pain activates neurological chains in the spinal cord. Therefore, the spinal nerve is in operational proximity to the pain relieving skin electrode system of Moore.
Regarding claim 12, Moore discloses (col. 14, line 51-col. 13) the electrical signal comprises a current having an amplitude of greater than 0 mA and less than about 40 mA.
Regarding claim 18, Moore discloses (Figure 11) the bursts are separated by an inter-burst interval that has a longer duration than each of the bursts.
Regarding claim 24, Moore discloses (Figure 9a) the source of energy comprises a power supply (24) and a signal generator (col. 9, lines 10-24), wherein the power supply is operably coupled to the signal generator, wherein the signal generator is operably coupled to the lead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5, 10-11, 23, 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al (U.S. 7,254,444). Regarding claims 4 and 23, Moore discloses the claimed invention except for each of the bursts comprises 4 to 10 pulses.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an electrical signal of 4-10 bursts, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller.
Regarding claims 5 and 28, Moore discloses the claimed invention except for each of the bursts comprises 5 pulses. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an electrical signal of 5 bursts, since it has been held that discovering the optimum value of a result of effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Moore discloses the claimed invention except for an electric field having a magnitude of about 10 to about 600 V/m.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an electric field of this range of magnitudes, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Moore discloses the claimed invention except for an electric field gradient having a magnitude of at least about 2 V/m/mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an electric field gradient of at least about 2 V/m/mm, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 30, Moore discloses the claimed invention except for the duty cycle comprises an ON time of about 30 seconds to about 5 minutes and an OFF time of about 30 seconds to about 5 minutes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a duty cycle of In re Aller, 105 USPQ 233.

Claims 19-20 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al (U.S. 7,254,444) in view of Chancellor et al (U.S. 2009/0036945). Regarding claims 19 and 25, Moore discloses the claimed invention except for varying a voltage such that a charge of an electric field emitted during each of the bursts alternates between positive and negative. Chancellor, however, discloses (par. 0060) biphasic stimulation. Chancellor and Moore both disclose TENS stimulation to relieve pain with similar signal parameters. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify Moore’s plurality of pulse bursts with Chancellor’s biphasic stimulation in order to reduce charge buildup at the site of stimulation for greater patient safety and comfort.
Regarding claims 20 and 26, Chancellor discloses (par. 0067) the electric field emitted during the inter-burst interval has a magnitude of zero.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792